Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claim 1 is objected to because of the following informalities: 
	Claim 1, line 14-15, “ output a predetermined current level” should be –output the predetermined current level—
	Claim 1, line 16, “ a system” should be – the system—

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.Claims 10-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US11245329B2 ( Hereinafter “Hsu”) in view of Dosluoglu (US20160233192A1) 
With regard to claim 10, Hsu teaches a system comprising:
a first power module comprising:
a first substrate,
a first inductor stacked over the first substrate, wherein the first inductor comprises a top side opposite a bottom side, and
a first voltage regulator comprising a first switch and a second switch, wherein the first voltage regulator is stacked over the top side of the first inductor such that the first inductor is positioned directly between the first voltage regulator and the first substrate, wherein the first switch of the first voltage regulator is positioned over a first lateral side of the first inductor, and wherein the second switch of the first voltage regulator is positioned over a second lateral side opposite the first lateral side of the first inductor ( see claim 1 of Hsu); and
a second power module, wherein the second power module comprises:
a second substrate,
a second inductor stacked over the second substrate, wherein the second inductor comprises a top side opposite a bottom side, and
a second voltage regulator comprising a first switch and a second switch, wherein the second voltage regulator is stacked over the top side of the second inductor such that the second inductor is positioned directly between the second voltage regulator and the second substrate, wherein the first switch of the second voltage regulator is positioned over a first lateral side of the second inductor, and wherein the second switch of the second voltage regulator is positioned over a second lateral side opposite the first lateral side of the second inductor ( see claim 1 of Hsu, the second power module is the duplication of the first one).
	Hsu does not teach the second power module is parallel with the first power module.
	However, Dosluoglu teaches the second power module is parallel with the first power module ( see Fig. 6, multiple power module parallel respect to VDD and GND).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dosluoglu, to include the second power module is parallel with the first power module, as taught by Dosluoglu, in order to  achieve higher current drive capability and multiphase operation [0005]
	With regard to claim 11, the combination of Hsu and Dosluoglu teaches all he limitations of claim 10, and Hsu further teaches, further comprising a ground terminal and an input voltage terminal, wherein the ground terminal is positioned adjacent the second lateral side of the first inductor, wherein the input voltage terminal is positioned adjacent the first lateral side of the first inductor, and wherein the first voltage regulator is connected to the ground terminal and the input voltage terminal ( see claim 1 of Hsu) ( also see Fig. 6 of Dosluoglu).
With regard to claim 12, the combination of Hsu and Dosluoglu teaches all he limitations of claim 10, and Dosluoglu further teaches  wherein the second voltage regulator is connected to the ground terminal and the input voltage terminal ( see Fig. 6).
With regard to claim 13, the combination of Hsu and Dosluoglu teaches all he limitations of claim 10, and Dosluoglu further teaches  wherein the first substrate and the second substrate are a common substrate ( e.g., 131, Fig. 1).
With regard to claim 14, the combination of Hsu and Dosluoglu teaches all he limitations of claim 10, and Hsu further teaches  the first inductor comprises a common core and a first winding around the common core, wherein the second inductor comprises a second winding around the common core, wherein the second winding is 180° out of phase with the first winding ( see claim 5 of Hsu)
With regard to claim 15, the combination of Hsu and Dosluoglu teaches all he limitations of claim 14, and Hsu further teaches  wherein the common core comprises a magnetic core ( see claim 5 of Hsu).

4. Claims 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US11245329B2 ( Hereinafter “Hsu”) in view of Augesky (US20150008892A1)	
With regard to claim 16, Hsu teaches  a system for providing a power, the system comprising wherein each of the plurality of power modules comprises:
a substrate;
a plurality of inductors stacked over the substrate, the plurality of inductors comprising:
a first inductor comprising a common core and a first winding around the common core, and
a second inductor comprising a second winding around the common core, wherein the second winding is 180° out of phase with the first winding; and
a voltage regulator comprising a first switch and a second switch, wherein the voltage regulator is stacked over a top side of the plurality of inductors such that the plurality of inductors are positioned directly between the voltage regulator and the substrate, wherein the first switch of the voltage regulator is positioned over a first lateral side of the plurality of inductors, and wherein the second switch of the voltage regulator is positioned over a second lateral side opposite the first lateral side of the plurality of inductors ( see claim 1 and Claim 5 of Hsu).
Hsu does not teaches a plurality of power modules, each of the plurality of power modules configured to output a predetermined current level.
IN addition, Augesky  teaches each of the plurality of power modules configured to output a predetermined current level, ( it is advantageous for the desired current values to be predetermined as one common desired current value[0015])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu, to configure each of the plurality of power modules configured to output a predetermined current level,, as taught by Augesky  in order to not provide a separate current regulator [0015] of Augesky] to maintain the distribution of the system.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the power module since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. IN this case the more power module, the higher power it provides while the functionality of the system does not change.
With regard to claim 17, the combination of Hsu and Augesky teaches all the limitations of claim 16, and Hsu further teaches wherein the common core comprises a magnetic core ( claim 5 of Hsu).
With regard to claim 18, the combination of Hsu and Augesky teaches all the limitations of claim 16, and Hsu further teaches each of the plurality of power modules further comprising a ground terminal and an input voltage terminal, wherein the ground terminal is positioned adjacent the second lateral side of the plurality of inductors, wherein the input voltage terminal is positioned adjacent the first lateral side of the plurality of inductors ( see claim 1 of Hsu). 
With regard to claim 19, the combination of Hsu and Augesky teaches all the limitations of claim 18, and Hsu further teaches  the voltage regulator is connected to the ground terminal and the input voltage terminal ( claim 1 of Hsu)
With regard to claim 20, the combination of Hsu and Augesky teaches all the limitations of claim 16, and Hsu further teaches  comprising an interconnection terminal configured to provide a regulated output voltage to a load ( claim 1 of Hsu).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 1-2, 6, 7are rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) in view of  Hebert (US20080309442A1) and Burstein (US20040052098A1)
With regard to claim 1, Dosluoglu teaches a method for providing power to a system, the method comprising:
providing a plurality of power modules ( e. g. 4 regulator, first one ( 624a, 624b,  119a, Fig. 6) second one ( 624b, 624b, Lx2, 119b, Fig. 6)), each of the plurality of power modules configured to output a current level ( output current of each regulator), wherein each of the plurality of power modules comprises:
an input voltage terminal configured to receive a raw input voltage ( VDD, Fig. 6)  and a ground terminal (GND, Fig. 6) ;
a voltage regulator connected to the ground terminal ( GN D, Fig. 6) and the input voltage terminal ( VDD, Fig. 6) , wherein the voltage regulator comprises a first switch ( e.g., 624a, Fig. 6) and a second switch ( e.g., 624b, Fig. 6);
an inductor having an output ( output of 119a, Fig. 6) connected to an interconnection terminal ( Vout, Fig. 6);
wherein each of a first switch and a second switch of the voltage regulator ( the two switches are insides of 111, Fig. 6) are stacked over a top side of the inductor ( e.g., 119 a, 119 b, Fig. 1) such that the inductor( 119a, 119b, Fig. 6) is positioned between the voltage regulator ( e.g., 111, Fig. 1) and a substrate ( e.g., 113, Fig. 1) , wherein the inductor ( e.g., 119a, 119b, Fig. 6) is stacked over the substrate( e.g., 113, Fig. 1); and
wherein each of the plurality of power modules are characterized to output a current level ( each power module has a output current level, Fig. 6)
Dosluoglu does not teaches each of the first switch and the second switch of the voltage regulator  are stacked directly over the top side of the inductor   such that the inductor are positioned directly between voltage regulator and the substrate, each of the plurality of power modules configured to output a predetermined current level,  determining power requirements for a system to be powered; determining a number of the plurality of power modules required to meet the determined power requirements; interconnecting the number of the plurality of power modules together; and connecting the interconnected plurality of power modules to the system to be powered.
However, Hebert teaches each of the first switch and the second switch of the voltage regulator  ( e.g., 210, Fig. 3 , 210 is control circuit in converter/regulator and Dosluoglu teaches control circuit in regulator includes first switch and second switch as discussed above) are stacked over the top side of the inductor ( top of 100, Fig. 3) ( as seen in Fig. 1, contact 170 is part of inductor 100, therefore, the  switches of voltage regulator( 201)  is stacked directly over the top side of the inductor. Further, as seen in Fig. 6 of applicant specification, connection wires are between switch 121, 122, and inductor 130, is considered to be part of the inductor so that the switches are stacked directly over the top side of the inductor. And the connection wires in Fig. 6 of applicant’s specification  is  similar to 170 shown in Fig. 1 and 3 of Hebert)  such that inductor ( e.g., 100 with contact 170, Fig. 3)  is positioned directly between the voltage regulator ( e.g., 210, Fig. 3)  and the substrate ( layer beneath bottom 170, Fig. 3, also Dosluoglu teaches substrate directly under the inductor) ( Also see Fig. 15 , also shows that switches of the voltage regulator ( 1230) are stacked directly over the top of first/second inductor (1200)) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dosluoglu, to configure each of the first switch and the second switch of the voltage regulator to be stacked directly over the top side of the inductor such that inductor to be stacked directly between the voltage regulator and the substrate, as taught by Hebert, in order to avoid using additional device such as micro-bumps to connect the regulator and the substrate, implement an integrated structure, reduce the power loss and reduce the manufacture cost[0008] of Hebert.  
Furthermore, Burstein teaches each of the plurality of power modules configured to output a predetermined current level([0089] Idesired, I desired is a predetermined current because it is calculated first and then control the active slave to output I desired, also see 110, Fig. 4, and [0064]),  determining power requirements for a system to be powered ( Itotal, Vdesired, Fig. 4) determining a number of the plurality of power modules required to meet the determined power requirements( desired number of slaves to be activated [0064] 108, Fig. 4); interconnecting the number of the plurality of power modules together ( activate the desired number of slaves, 108, Fig. 4); and connecting the interconnected plurality of power modules to the system to be powered ([0089] teaches inactive slaves are disconnected, therefore, active slaves are connected to provide I total, also see Fig. 1A, Fig. 9 the activated slaves will be connected to provide I load)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dosluoglu and Hebert, to configure each of the plurality of power modules to output a predetermined current level,  determine power requirements for a system to be powered; determine a number of the plurality of power modules required to meet the determined power requirements; interconnecting the number of the plurality of power modules together; and connect the interconnected plurality of power modules to the system to be powered, as taught by Burstein, in order to efficiently operate the system to avoid overload the system and let the voltage regulator have standby/de-active mode to consumes less power, [0004] of Burstein .
	With regard to claim 2, the combination of Dosluoglu, Hebert and Burstein teaches all the limitations of claim 1, Dosluoglu further teaches each of the plurality of power modules are formed on a common substrate ( e.g., 113, Fig. 1) .
With regard to claim 6, the combination of Dosluoglu, Hebert and Burstein teaches all the limitations of claim 1, Dosluoglu further teaches  the plurality of power modules are connected in parallel ( see Fig. 6, the regulator paralleled connected with VDD and GND).
With regard to claim 7, the combination of Dosluoglu, Hebert and Burstein teaches all the limitations of claim 1.
Dosluoglu does not teach the inductor includes a magnetic core
Hebert teaches the inductor includes a magnetic core ([0010].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1,  to configure inductor with a magnetic core, as taught by Hebert, in order to wound the wire of the inductor and has patterned electrodes formed thereon to route electrical signals from a stacked integrated circuit or circuits mounted on a surface of the discrete inductor by flip chip mounting techniques ([0010]

6. Claim  3, rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) ,  Hebert (US20080309442A1) and Burstein (US20040052098A1) in further view of Bassett (US20030090255A1)
With regard to claim 3, the combination of Dosluoglu, Hebert and Burstein teaches all the limitations of claim 1, but not each of the plurality of power modules are formed on respective substrates.
However, Bassett teaches each of the plurality of power modules are formed on respective substrates ([0030] Regulators 102-108 may be formed on a single substrate as part of an array or on separate substrates as discrete components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1,  to configure each of the plurality of power modules to be formed on respective substrates., as taught by Bassett, in order to form discrete components using the separate substrates [0030] to isolate the interference and the noise.

7. Claim  4  is rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) ,  Hebert (US20080309442A1) and Burstein (US20040052098A1) in further view of Ettinger (US20060273771A1)
With regard to claim 4, the combination of Dosluoglu, Hebert and Burstein teaches all the limitations of claim 1, but not the plurality of power modules and the system to be powered are formed on a common substrate.
However, Ettinger teaches the plurality of power modules and the system to be powered are formed on a common substrate ( see claim 20 of Ettinger . the load circuit and the voltage regulator are integrally fabricated on a single semiconductor substrate)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1,  to configure the plurality of power modules and the system to be powered to be formed on a common substrate, as taught by Ettinger, in order to implement a fully integrated chip [0022] of Ettinger and reduce the system size and impact of parasitic effects [0007]

8. Claim  5  is rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) ,  Hebert (US20080309442A1) and Burstein (US20040052098A1) in further view of Panella (US20060274513A1)
With regard to claim 5, the combination of Dosluoglu, Hebert and Burstein teaches all the limitations of claim 1, but not wherein the plurality of power modules and the system to be powered are formed on respective substrates.
However, Panella teaches the plurality of power modules and the system to be powered are formed on respective substrates. (see Fig. 3, 102 is powered system on substrate 103, and power module 106 on 105, also see  Fig. 8, 143 is the system to be powered, on the substrate 144, while the regulator 147 is on 142 substrate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1,  to configure the plurality of power modules and the system to be powered to be formed on respective substrates, as taught by Panella, so the separate the power module free up the space near the powered system [0030] reduce the complicated construction of the system , reduce the cost and complexity of the system {0003[0004]

9. Claims  8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) ,  Hebert (US20080309442A1) and Burstein (US20040052098A1) in further view of Sutardja (US20050040796A1)
With regard to claim 8, the combination of Dosluoglu, Hebert and Burstein teaches all the limitations of claim 1, Dosluoglu further teaches a first power module comprises a first inductor (119a, Fig. 6) and a second power module comprises a second inductor ( e.g., 119b, Fig. 6), but not  wherein the first inductor includes a magnetic core with a first conductive winding thereabout, and wherein the second inductor includes the magnetic core with a second conductive winding.
However, Sutardja teaches  the first inductor comprises a magnetic core ( a magnetic common core, [0049]) and a first winding ( e.g., 26a, Fig. 2B) wherein the second inductor ( 26b, Fig. 2B) includes the magnetic core with a second conductive winding  ( e.g., 26b around the common core, Fig. 2B), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8, to configure the first inductor  and a first winding  to be around the common core, wherein the second inductor comprises a second winding around the common core, as taught by Sutardja , so that a smaller core size with a low permeability material may be used for the inductors 26 a and 26 b, resulting in a smaller size (volume) and lower cost for the inductor assembly 27 ( [0049] of Sutardja). 
With regard to claim 9, the combination of Dosluoglu, Hebert ,Burstein  and Sutardja , teaches all the limitations of claim 8.
Dosluoglu does not teach the second conductive winding is 180° out of phase with the first conductive winding.
Sutardja  teaches the second conductive winding is 180° out of phase with the first conductive winding ( see the polarity of the 26a and 26b are 180 degree out of the phase because the dotted orientation is opposite, Fig. 2B, see attached  “ understanding vector group of transformer” about the dotted terminal orientation)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9, to configure the second winding to be 180° out of phase with the first winding, as taught by Sutardja , so that and the transient response of regulator is improved due to cancellation of the individual inductances as far as transient load currents are concerned( [0049] of Sutardja).


10. Claim 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) in view of  Hebert (US20080309442A1). 
With regard to claim 10, Dosluoglu teaches a system comprising:
a first power module ( Fig. 2 or 624a, 626a, 119a, Fig. 6) comprising:
a first substrate ( e.g., 113, Fig. 1),
a first inductor ( 119a, , Fig. 1)  stacked over the first substrate ( e.g., 113, Fig. 1), wherein the first inductor comprises a top side opposite a bottom side ( see 119a, has top and bottom side, Fig. 1), and
a first voltage regulator comprising a first switch ( e.g., 224, Fig. 2) and a second switch ( e.g., 226, Fig. 2), wherein the first voltage regulator is stacked over the top side of the first inductor such that the first inductor is positioned between the first voltage regulator and the first substrate ( see [0025] ,The HS switch and the LS switch are located between VDD couplings 221 a and GND couplings 221 b. As can be seen by way of a comparison with FIG. 1, the inductor structures 119 a, b shown in FIG. 1 are also between VDD and GND connections, and the inductor structures are therefore substantially matched to the size of the HS and LS switch structures)  such that the inductor is positioned between the voltage regulator and the substrate( see the inductor 119a is between the regulator 111 and  part of 113( substrate) that beneath the 119a, Fig. 1, the part of 113 that beneath 119  is similar to the part of 106 beneath 130 in Fig. 6 of Applicant’s specification)  wherein the first switch  ( e.g., 224, Fig. 2) of the first voltage regulator is positioned over a first lateral side of the first inductor( see 224 is near/attached to  side of VDD, Fig. 2, and Fig. 1 shows side of 119a inductor is adjacent to VDD, Fig. 1 and Fig. 2 together teach  that 224 is adjacent to side of 119a), and wherein the second switch ( e.g., 226, Fig. 2)  of the first voltage regulator is positioned over a second lateral side opposite the first lateral side of the first inductor( 226 is near/attached to the side of GND in Fig. 2, and Fig. 1 shows a side of 119a  is adjacent to GND, the combination of Fig. 1 and Fig. 2 teaches 226 is adjacent to another side of 119a ( near GND), which is opposite to the side of 119a ( near VDD), as seen in Fig. 1  , Fig. 2, GND and VDD are in opposite side); and
wherein the second power module ( a duplicated first module in Fig. 1, Fig. 2 corresponding to see 624b, 626b, 119b, Fig. 6)  connected to the first module in  parallel (see the first and second power module connected in parallel respect to the VDD and GND) comprises:
a second substrate ( e.g., 113, Fig. 1),
a second inductor ( 119a, 119b, Fig. 1)  stacked over the second substrate ( e.g., 113, Fig. 1), wherein the second inductor comprises a top side opposite a bottom side ( see 119a, 119 b has top and bottom side, Fig. 1), and
a second voltage regulator comprising a first switch ( e.g., 224, Fig. 2) and a second switch ( e.g., 226, Fig. 2), wherein the second voltage regulator is stacked over the top side of the first inductor such that the second inductor is positioned between the first voltage regulator and the first substrate ( see [0025] ,The HS switch and the LS switch are located between VDD couplings 221 a and GND couplings 221 b. As can be seen by way of a comparison with FIG. 1, the inductor structures 119 a, b shown in FIG. 1 are also between VDD and GND connections, and the inductor structures are therefore substantially matched to the size of the HS and LS switch structures)  such that the inductor is positioned between the voltage regulator and the substrate( see the inductor 119a is between the regulator 111 and  part of 113( substrate) that beneath the 119a, Fig. 1, the part of 113 that beneath 119  is similar to the part of 106 beneath 130 in Fig. 6 of Applicant’s specification)  wherein the first switch  ( e.g., 224, Fig. 2) of the second voltage regulator is positioned over a first lateral side of the second inductor( see 224 is near/attached to  side of VDD, Fig. 2, and Fig. 1 shows one side of 119b inductor is adjacent to VDD, Fig. 1 and Fig. 2 together teach  that 224 is adjacent to side of 119b that adjacent to VDD), and wherein the second switch ( e.g., 226, Fig. 2)  of the second voltage regulator is positioned over a second lateral side opposite the first lateral side of the second inductor( 226 is near/attached to the side of GND in Fig. 2, and Fig. 1 shows a side of 119b  is adjacent to GND, the combination of Fig. 1 and Fig. 2 teaches 226 is adjacent to another side of 119b ( near GND), which is opposite to one side of 119b ( near VDD), as seen in Fig. 1  , Fig. 2, GND and VDD are in opposite side)	
Dosluoglu does not teach the first switch and the second switch of the first /second voltage regulator  are stacked over the top side of the first/second  inductor   such that the first/second inductor is positioned directly between the first/ second voltage regulator and the first/second substrate 
However, Hebert teaches  the first switch and the second switch of the first /second voltage regulator  ( e.g., 210, Fig. 3 , 210 is control circuit in converter/regulator and Dosluoglu teaches control circuit in regulator includes first switch and second switch as discussed above) are stacked over the top side of the inductor ( top of 100, Fig. 3) ( as seen in Fig. 1, contact 170 is part of inductor 100, therefore, the  switches of voltage regulator( 201)  is stacked directly over the top side of the inductor. Further, as seen in Fig. 6 of applicant specification, connection wires are between switch 121, 122, and inductor 130, is considered to be part of the inductor so that the switches are stacked directly over the top side of the inductor. And the connection wires in Fig. 6 of applicant’s specification  is  similar to 170 shown in Fig. 1 and 3 of Hebert)  such that first/second inductor ( e.g., 100, Fig. 3)  is positioned directly between the first/ second voltage regulator ( e.g., 210, Fig. 3)  and the first/second substrate ( layer beneath bottom 170, Fig. 3, also Dosluoglu teaches substrate directly under the inductor) ( Also see Fig. 15 , also shows that switches of the voltage regulator ( 1230) are stacked directly over the top of first/second inductor (1200)) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Dosluoglu, to configure the first switch and the second switch of the first/second voltage regulator to be stacked directly over the top side of the inductor such that the first/second inductor to be stacked directly between the first/second voltage regulator and the first/second substrate, as taught by Hebert, in order to avoid use additional device such as micro-bumps to connect the regulator and the substrate, implement an integrated structure, reduce the power loss and reduce the manufacture cost. [0008] of Hebert.  
	With regard to claim 11, the combination of Dosluoglu and Hebert teaches all the limitations of claim 10, Dosluoglu further teaches a ground terminal ( GND Fig. 1) and an input voltage terminal ( Vdd, Fig. 1), wherein the ground terminal is positioned adjacent the second lateral side of the first inductor ( see GND at another lateral side of 119 a, Fig. 1) , wherein the input voltage terminal is positioned adjacent the first lateral side of the first inductor( see VDD at one lateral side of 119a, Fig. 1), and wherein the first voltage regulator is connected to the ground terminal and the input voltage terminal ( see Fig. 2. Voltage regulator with 224, 226 219 connects to VND and VDD also see Fig. 6, 624a, 626a, 119 a connects to VDD and GND)
With regard to claim 12, the combination of Dosluoglu and Hebert, teaches all the limitations of claim 10,  Dosluoglu further teaches the second voltage regulator is connected to the ground terminal and the input voltage terminal ( see Fig. 6, 624b, 626b, 119b connects to VDD and GND)
With regard to claim 13, the combination of Dosluoglu and Hebert, teaches all the limitations of claim 10. Dosluoglu further not teach the first substrate and the second substrate are a common substrate ( e.g., 113, Fig. 1).

11. Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) .Hebert (US20080309442A1) in further view of 
Sutardja (US20050040796A1)	
With regard to claim 14, the combination of Dosluoglu, Hebert teaches all the limitations of claim 10, but not the first inductor and a first winding around the common core, wherein the second inductor comprises a second winding around the common core, wherein the second winding is 180° out of phase with the first winding.
However, Sutardja teaches  the first inductor comprises a common core ( a magnetic common core, [0049]) and a first winding ( e.g., 26a, Fig. 2B) around the common core ( 26a around the common core, [0049]), wherein the second inductor ( 26b, Fig. 2B) comprises a second winding around the common core ( e.g., 26b around the common core, Fig. 2B), wherein the second winding is 180° out of phase with the first winding ( see the polarity of the 26a and 26b are 180 degree out of the phase because the dotted orientation is opposite, Fig. 2B)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10, to configure the first inductor  and a first winding  to be around the common core, wherein the second inductor comprises a second winding around the common core, wherein the second winding is 180° out of phase with the first winding, as taught by Sutardja , so that a smaller core size with a low permeability material may be used for the inductors 26 a and 26 b, resulting in a smaller size (volume) and lower cost for the inductor assembly 27. and the transient response of regulator is improved due to cancellation of the individual inductances as far as transient load currents are concerned ([0049 of Sutardja].
With regard to claim 15, the combination of Dosluoglu, Hebert and Sutardjia teaches all the limitations of claim 14, and Sutardja further teaches wherein the common core comprises a magnetic core ([0049] common magnetic core).
 
12. Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) in view of Hebert (US20080309442A1) , Sutardja (US20050040796A1 Augesky (US20150008892A1)	
With regard to claim 16, Dosluoglu teaches a system for providing a power, the system comprising a plurality of power modules ( e.g., see Fig. 6, 4 voltage regulator module), wherein each of the plurality of power modules comprises:
a substrate ( e.g., 113, Fig. 1);
a plurality of inductors ( 119a, 119b, Fig. 1)  stacked over the substrate ( e.g., 113, Fig. 1) , 
and
a voltage regulator comprising a first switch ( e.g., 224, Fig. 2)  and a second switch ( e.g., 225, Fig. 2), wherein the voltage regulator ( e.g., 111, Fig. 1)  is stacked over a top side of the plurality of inductors ( top of 119a, 119b, Fig. 1)  such that the plurality of inductors  ( e.g., 119a, 119b, Fig. 1) are positioned between the voltage regulator ( e.g., regulator in 111, Fig. 1) and the substrate ( e.g., 103, Fig. 1) . wherein the first switch  ( e.g., 224, Fig. 2) of the voltage regulator is positioned over a first lateral side of the plurality of inductor( see 224 is near/attached to  side of VDD, Fig. 2, and Fig. 1 shows side of 119a inductor is adjacent to VDD, Fig. 1 and Fig. 2 together teach  that 224 is adjacent to side of 119a), and wherein the second switch ( e.g., 226, Fig. 2)  of the first voltage regulator is positioned over a second lateral side opposite the first lateral side of the plurality of inductor( 226 is near/attached to the side of GND in Fig. 2, and Fig. 1 shows a side of 119b  is adjacent to GND, the combination of Fig. 1 and Fig. 2 teaches 226 is adjacent to one side of 119b ( near GND), which is opposite to the side of 119a ( near VDD), as seen in Fig. 1  , Fig. 2, GND and VDD are in opposite side).
Dosluoglu does not teach each of the plurality of power modules configured to output a predetermined current level, the plurality of inductors comprising: a first inductor comprising a common core and a first winding around the common core, and a second inductor comprising a second winding around the common core, wherein the second winding is 180° out of phase with the first winding; the first switch and the second switch of the voltage regulator  are stacked over the top side of the first/second  inductor   such that the plurality of inductors are positioned directly between voltage regulator and the substrate
However, Hebert teaches  the first switch and the second switch of the voltage regulator  ( e.g., 210, Fig. 3 , 210 is control circuit in converter/regulator and Dosluoglu teaches control circuit in regulator includes first switch and second switch as discussed above) are stacked over the top side of the plurality of inductors ( top of 100, Fig. 3 Dosluoglu teaches about the plurality of inductors) ( as seen in Fig. 1, contact 170 is part of inductor 100, therefore, the  switches of voltage regulator( 201)  is stacked directly over the top side of the inductor. Further, as seen in Fig. 6 of applicant specification, connection wires are between switch 121, 122, and inductor 130, is considered to be part of the inductor so that the switches are stacked directly over the top side of the inductor. And the connection wires in Fig. 6 of applicant’s specification  is  similar to 170 shown in Fig. 1 and 3 of Hebert)  such that the plurality of inductors ( e.g., 100, Fig. 3)  is positioned directly between the voltage regulator ( e.g., 210, Fig. 3)  and the substrate ( layer beneath bottom 170, Fig. 3, also Dosluoglu teaches substrate directly under the inductor) ( Also see Fig. 15 , also shows that switches of the voltage regulator ( 1230) are stacked directly over the top of first/second inductor (1200)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dosluoglu, to configure the first switch and the second switch of the voltage regulator to be stacked directly over the top side of the inductor such that inductor to be stacked directly between the voltage regulator and the substrate, as taught by Hebert, in order to avoid use additional device such as micro-bumps to connect the regulator and the substrate, implement an integrated structure, reduce the power loss and reduce the manufacture cost. [0008] of Hebert.   
Sutardja also teaches  the first inductor comprises a common core ( a magnetic common core, [0049]) and a first winding ( e.g., 26a, Fig. 2B) around the common core ( 26a around the common core, [0049]), wherein the second inductor ( 26b, Fig. 2B) comprises a second winding around the common core ( e.g., 26b around the common core, Fig. 2B), wherein the second winding is 180° out of phase with the first winding ( see the polarity of the 26a and 26b are 180 degree out of the phase because the dotted orientation is opposite, Fig. 2B)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dosluoglu and Hebert, to configure the first inductor  and a first winding  to be around the common core, wherein the second inductor comprises a second winding around the common core, wherein the second winding is 180° out of phase with the first winding, as taught by Sutardja , so that a smaller core size with a low permeability material may be used for the inductors 26 a and 26 b, resulting in a smaller size (volume) and lower cost for the inductor assembly 27. and the transient response of regulator is improved due to cancellation of the individual inductances as far as transient load currents are concerned ([0049] of Sutardja.
IN addition, Augesky  teaches each of the plurality of power modules configured to output a predetermined current level, ( it is advantageous for the desired current values to be predetermined as one common desired current value[0015] AND Dosluoglu teaches the plurality of power modules )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dosluoglu , Hebert and  Sutardja, to configure each of the plurality of power modules configured to output a predetermined current level,, as taught by Augesky  in order to not provide a separate current regulator [0015] of Augesky] to maintain the distribution of the system.
	With regard to claim 17, the combination of Dosluoglu , Hebert and  Sutardja and Augesky  teaches all the limitations of claim 16, Sutardja further teaches wherein the common core comprises a magnetic core. ( a magnetic common core, [0049])
With regard to claim 18, the combination of Dosluoglu , Hebert and  Sutardja and Augesky  teaches all the limitations of claim 16, Dosluoglu, further teaches each of the plurality of power modules further comprising a ground terminal ( Fig. 6, GND) and an input voltage terminal ( VDD, Fig. 6) wherein the ground terminal ( GND, Fig. 1) is positioned adjacent the second lateral side of the plurality of inductors ( second lateral side of 119b, Fig. 1), wherein the input voltage terminal  (VDD, Fig. 1) is positioned adjacent the first lateral side of the plurality of inductors ( e.g., lateral side of 119a, Fig. 1).
With regard to claim 19, the combination of Dosluoglu , Hebert and  Sutardja and Augesky  teaches all the limitations of claim 18, Dosluoglu, further teaches wherein the voltage regulator is connected to the ground terminal and the input voltage terminal ( see Fig. 6 GND and VDD terminal).
With regard to claim 20, the combination of Dosluoglu , Hebert and  Sutardja and Augesky  teaches all the limitations of claim 16,  Dosluoglu, further teaches further comprising an interconnection terminal configured to provide a regulated output voltage to a load ( Vout, Fig. 6, [0007] load output node).



Conclusion
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsing (US20110188218A1) teaches the parallel voltage regulator in a single substrate.
Chen (US20050040798A1) teaches about parallel voltage regulator
Luo (US 20180364784 A1) teach voltage regulator would typically include a number of phases to ensure that the voltage regulator can meet power requirements of the components to which power is supplied on each rail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836